DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on April 14, 2022, were received. Claims 1-5 have been amended. None of the Claims have been cancelled, withdrawn from consideration, or added as new. Therefore, Claims 1-7 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on January 25, 2022.

Claim Rejections - 35 USC § 102
4.	The rejection of Claims 1-7 under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US 2016/0362018 A1), have been overcome based on the amendments to the Claims and the arguments presented on pages 6-8 of the Remarks dated April 14, 2022.

Reasons for Allowance
5.	Claims 1-7 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: Applicant’s arguments submitted April 14, 2022 are persuasive. The closest prior art, of which Tanaka (US 2016/0362018 A1) is an example, does not disclose the accumulative limitations of the independent claim. Specifically, Tanaka discloses a battery pack air cooling system comprising: a battery pack made up of a plurality of assembled secondary batteries; an air sending device having an air inlet through which outside air is introduced, the air sending device being configured to send outside air, introduced through the air inlet, to the battery pack; a battery temperature sensor configured to, when at least part of the plurality of secondary batteries is set as target batteries, detect a battery temperature of each target battery; an outside air temperature sensor configured to detect an outside air temperature of outside air that is introduced into the air inlet; and a controller. 
	The closet prior art do not teach, fairly suggest or render obvious the controller comprising a memory and a processor programmed to calculate degradation variations in the battery pack based on the degradation amount calculated for each target battery... determine whether the degradation variations in the battery pack are greater than or equal to a predetermined threshold... when the detected battery temperature is lower than or equal to the detected outside air temperature and the degradation variations in the battery pack are greater than or equal to the threshold, cause the air sending device to send outside air to the battery pack.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725